In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the Presentment Agency appeals from an order of the Family Court, Orange County (Klein, J.), entered February 28, 2005, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
On the facts presented, the Family Court properly dismissed the petition on speedy trial grounds (see Matter of Benjamin L., 92 NY2d 660 [1999]; Matter of Jamie D., 293 AD2d 278 [2002]). Miller, J.P., Ritter, Spolzino and Dillon, JJ., concur.